MEMORANDUM **
Aleed Broussard appeals from his 240-month sentence for conspiracy to distribute cocaine base, distribution of cocaine base, and possession with the intent to distribute phencyclidine, in violation of 21 U.S.C. §§ 841(a)(1) and 846.
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Broussard’s counsel has filed a brief stating there are no grounds for relief, along with a motion to withdraw as counsel of record. No pro se supplemental brief or answering brief has been filed.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80-81, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief on direct appeal.
Accordingly, counsel’s motion to withdraw is GRANTED, and the district court’s judgment is AFFIR1MED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.